PD-0260-15
                             PD-0260-15                               COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 3/9/2015 9:28:25 PM
March 10, 2015                                                       Accepted 3/10/2015 10:49:07 AM
                                                                                        ABEL ACOSTA
                                                                                                CLERK
                        NOS. ____________________________

    DAMIAN ELDER                             * IN THE COURT OF CRIMINAL

    V.                                       * APPEALS OF TEXAS

    THE STATE OF TEXAS                       * AT AUSTIN, TEXAS


                           __________________________

                 ON PETITION FOR DISCRETIONARY REVIEW IN CAUSE
                              NO. 05-13-01111-CR FROM
                  THE COURT OF APPEALS FOR THE FIFTH DISTRICT
                                AT DALLAS, TEXAS

                             ___________________________

              MOTION TO EXTEND THE TIME FOR FILING THE
         APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

    TO THE HONORABLE JUDGES OF SAID COURT:

           COMES NOW the Appellant, by and through his attorney of record,

    Jeff P. Buchwald, and respectfully requests that the time for the filing of the

    Appellant’s petition for discretionary review in the above-styled and

    numbered cause be extended. In support of this motion the appellant would

    show the court the following:

                                            I.

           In Cause Nos. F-12-53551 (Dallas County), the appellant was indicted


    for Aggravated Robbery/DW/2nd in violation of section 29.03 of the Texas


                                                                                      1
Penal Code. The Appellant plead not guilty and a jury trial was held on July

10, 2013. The jury found the Appellant guilty of the lessor included offense

of Aggravated Assault/DW on July 12, 2013. The Appellant elected to have

the trial court assess punishment. On July 12, 2013 the trial court assessed

punishment at 40 years. A motion for new trial and notice of appeal was

filed and/or perfected on August 7, 2013. An amended motion for new trial

was filed on August 16, 2013. A hearing on Appellant’s motion for new

trial was held and the motion was denied as to all grounds by the trial court

on September 13, 2013. The trial court’s certification of defendant’s right to

appeal was signed by the trial court on August 7, 2013.


                                       II.

      The Court of Appeals for the Fifth District at Dallas, Texas on

February 11, 2015 affirmed the trial court’s judgment in F12-53551-K and

overruled Appellant’s four points of error.

                                       III.

      The present deadline for filing of the appellant’s Petition for

Discretionary Review is March 13, 2015. Appellant respectfully requests an

extension of time, pursuant to Texas Rule of Appellate Procedure 68.2(c), of

60 days from the current deadline - until May 12, 2015 in which to file his


                                                                                2
Petition.


                                         IV.

      No previous extension of time has been granted.

                                         V.

      The appellant would show the Court that a reasonable explanation

exists for the requested extension. The facts on which the appellant relies to

reasonably explain the need for the extension are as follows:

      The appellant has not had sufficient time to come up with the funds to

hire an attorney or to file said petition pro se and therefore needs the

additional time to file his Petition for Discretionary Review. Appellant

respectfully requests an additional 60 days from the current due date within

which to file said Petition for Discretionary Review.

      WHEREFORE PREMISES CONSIDERED, the Appellant

respectfully requests that the time for the filing of the appellant’s Petition for

Discretionary Review be extended to May 12, 2015.




                                                                                 3
                                              Respectfully submitted,



                                              /S/ Jeff P. Buchwald
                                              Jeff P. Buchwald
                                              Attorney at Law
                                              State Bar No. 03293300
                                              305Spring Creek Village #538
                                              Dallas, Texas 75248
                                              Buchwald7@msn.com
                                              (972) 788-5016


                      CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this motion was sent by
certified mail, return receipt requested, to the State Prosecuting Attorney,
P.O. Box 12405 Austin, Texas 78711 and hand delivered to Susan Hawk,
Criminal District Attorney of Dallas County, Texas 133 N. Industrial
Boulevard, LB-19 Dallas, Texas 75207-4399 on the 10th day of March,
2015.


                                              /S/ Jeff P. Buchwald
                                              Jeff P. Buchwald




                                                                             4